Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display Device and Method for Reducing Mach Band Effect at the Display Peripheral Region”.
Claim Objections
Claim 14 is objected to because of the following informalities:  the language of the claim is vague. For purposes of examination the claim is understood to be: “The method as claimed in claim 1, wherein the target brightness value is a preset fixed level decreased from the brightness level of the first area   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2018/0012566 A1, hereinafter “Lin”.
	Regarding claim 1, Lin teaches a method of display in a display screen having a display area comprising a first sub-area (fig. 3, area 23, ¶ 42) and a second sub-area (fig. 3, either or both of areas 22 and 21, ¶ 42), the method comprising: obtaining a brightness level of the first sub-area in response to the display screen being in a screen-on state (¶ 63, note that in order to obtain, for example, the average value, the display is necessarily in a screen-on state); wherein the first sub-area has a distance to a boundary of the display area greater than that of the second sub-area (see fig. 3), and the second sub-area is adjacent to the boundary of the display area (see fig. 3, area 21 is adjacent to the boundary; also a combined area 21 and 22 may be defined as the second sub-area which is adjacent to the boundary per fig. 3); and adjusting a brightness level of the second sub-area to a target brightness level according to the brightness level of the first sub-area (¶ 50-58 and ¶ 65).

	Regarding claim 2, Lin teaches the first sub-area is located at a geometric center of the display area, and the second sub-area surrounds the first sub-area (see fig. 3, ¶ 22-24 and 42).

	Regarding claim 4, Lin teaches that the first sub-area is adjacent to the second sub-area (see fig. 3). 

	Regarding claim 12, Lin teaches increasing the target brightness level in response to the brightness level of the first sub-area being increased; and decreasing the target brightness level in response to the brightness level of the first sub-area being decreased (¶ 24-25, 50 and 63-64; note that the luminance of the second sub-area is simply a ratio of the luminance of the first sub-area therefore, the luminance of the second sub-area increases or decreases according to the luminance of the first sub-area increasing or decreasing; furthermore, note that as the display devices displays different images the brightness of the first sub-area changes (see ¶ 63), increasing and decreasing the brightness levels of the second sub-area accordingly).

	Regarding claim 13, Lin teaches that the target brightness level is a preset ratio of the brightness of the first area that is decreased from the brightness level of the first area (see ¶ 61 for example; there are many more examples taught by Lin).

	Regarding claim 14, Lin teaches that the target brightness value is a preset fixed level decreased from the brightness level of the first area (¶ 52-58).

claim 15, Lin teaches that the obtaining the brightness level of the first sub-area comprises: obtaining brightness levels of all pixels in the first sub-area one by one, wherein an average of the brightness levels of all pixels in the first sub-area is set as the brightness level of the first sub-area (¶ 63).

	Regarding claim 16, Lin teaches an electronic device comprising a display screen (¶ 3) having a display area comprising a first sub-area (fig. 3, display area 23, ¶42) and a second sub-area (fig. 3, either or both of areas 22 and 21, ¶ 42), a processor, and non-transitory memory storing computer programs, when executed by the processor (note that the method of Lin necessarily requires at least one processor and one non-transitory memory storing computer programs), causing the processor to: perform the method of claim 1 (see rejection of claim 1 above).

	Regarding claim 17, Lin teaches that the target brightness level is a preset ratio of the brightness of the first area or a preset fixed level (¶ 52-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chen et al., US 2018/0374426 A1, hereinafter “Chen”.
	Regarding claim 3, Lin does not clearly teach the limitations.
	Chen, however, teaches that the boundary of the display area comprises a first side-boundary (fig. 1, left side boundary), a second side-boundary opposite to the first side-boundary (fig. 1, right side boundary), a third side-boundary (fig. 1, top side boundary), and a fourth side-boundary opposite to the third side-boundary (fig. 1, bottom side boundary); and the second sub-area comprises a first number of columns of pixels adjacent to the first side-boundary and a second number of columns of pixels adjacent to the second side-boundary (fig. 1, see the three columns of pixels), wherein the first number is equal to the second number (see fig. 1), and the columns of pixels adjacent to the first side-boundary and the columns of pixels adjacent to the second side-boundary are symmetrical along a symmetry axis of the display area (see fig. 1); and/or the second sub-area comprises a third number of rows of pixels adjacent to the third side-boundary and a fourth number of rows of pixels adjacent to the fourth (fig. 1, see the three rows of pixels), wherein the third number is equal to the fourth number, and the rows of pixels adjacent to the third side-boundary and the rows of pixels adjacent to the fourth side-boundary are symmetrical along another symmetry axis of the display area (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen. Both references teach a display device and method to reduce the Mach Band effect (see Lin ¶ 4-5 and Chen ¶ 23). Furthermore while Lin teaches a circular display, Chen simply teaches applying similar techniques to a rectangular display, motivating one of ordinary skill to make such a combination and provide such pixel configuration, thus providing a display device that is rectangular in shape and reduces the Mach Band effect.

	Regarding claim 5, Lin teaches that the second sub-area has a stepwise decrease on brightness levels of the columns or rows in a direction from the geometric center of the display area to the boundary of the display area (see ¶ 51-63, specifically ¶ 61, for example, teaches such a stepwise decrease in brightness. Furthermore, see the rows or columns in fig. 3).
	Lin does not specifically teach that the second sub-area comprises at least three columns or rows of pixels, and the second sub-area has a stepwise decrease on brightness levels of the at least three columns or rows.
	Chen, however, clearly teaches that the second sub-area (fig. 1, AA2) comprises at least three columns or rows of pixels (see fig. 1), and the second sub-area has a stepwise decrease on brightness levels of the at least three columns or rows (¶ 36-37).
(see Lin ¶ 4-5 and Chen ¶ 23). Furthermore while Lin teaches a circular display, Chen simply teaches applying similar techniques to a rectangular display, motivating one of ordinary skill to make such a combination and provide such pixel configuration, thus providing a display device that is rectangular in shape and reduces the Mach Band effect.

	Regarding claim 6, Lin teaches that pixels in the second sub-area that have a same distance to the boundary of the display area have a same brightness level (¶ 24).
	Chen teaches that the first number is equal to the third number (see fig. 1), and pixels in the second sub-area that have a same distance to the boundary of the display area have a same brightness level (see ¶ 36-37).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen. Both references teach a display device and method to reduce the Mach Band effect (see Lin ¶ 4-5 and Chen ¶ 23). Furthermore while Lin teaches a circular display, Chen simply teaches applying similar techniques to a rectangular display, motivating one of ordinary skill to make such a combination and provide such pixel configuration, thus providing a display device that is rectangular in shape and reduces the Mach Band effect.

	Regarding claim 10, Lin teaches that the brightness level of the first sub-area and brightness levels of rows or columns in the second sub-area is in an equal (fig. 3, ¶ 24 and 61).

	Regarding claim 11, Lin teaches that the brightness level of the first sub-area and brightness levels of rows or columns in the second sub-area are in an arithmetic relationship in the direction from the geometric center of the display area to the boundary of the display area (fig. 3, ¶ 24 and 54-55).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chen, as applied above, and further in view of Na, US 2014/0071179 A1, hereinafter “Na”.
	Regarding claim 7, Lin teaches that brightness levels of columns or rows of pixels in the second sub-area are sequentially decreased (fig. 3, ¶ 51-61).
	Lin and Chen do not specifically teach such decrease occurs in an order of time.
	Na, however, teaches decreasing the brightness of a peripheral area of a display device similar to the teachings of Lin and Chen. Na, further teaches that such decreasing of brightness occurs over a predetermined time.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen, as applied above, further in view of Na. All references teach reducing the brightness of a peripheral area of a display device and Na further teaches performing such a task within a certain amount of time, motivating one of ordinary skill to make such a combination in order to reduce the 
	
	Regarding claim 8, Lin does not teach that sequentially-decreasing brightness levels columns or rows of pixels in the second sub-area in the order of time comprises: sequentially decreasing brightness levels of columns at a first preset time interval according to the brightness of the first sub-area; and sequentially decreasing brightness levels of rows at a second preset time interval according to the brightness of the first sub-area.
	Chen teaches sequentially decreasing brightness levels of columns according to the brightness of the first sub-area; and sequentially decreasing brightness levels of rows according to the brightness of the first sub-area (¶ 36-37).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen. Both references teach a display device and method to reduce the Mach Band effect (see Lin ¶ 4-5 and Chen ¶ 23). Furthermore while Lin teaches a circular display, Chen simply teaches applying similar techniques to a rectangular display, motivating one of ordinary skill to make such a combination and provide such pixel configuration, thus providing a display device that is rectangular in shape and reduces the Mach Band effect.
	Lin and Chen do not teach decreasing brightness levels of columns and rows in first and second time intervals respectively.

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen, as applied above, further in view of Na. All references teach reducing the brightness of a peripheral area of a display device and Na further teaches performing such a task within a certain amount of time, motivating one of ordinary skill to make such a combination in order to reduce the effects of sudden brightness changes thus providing a user with an enhanced visual display experience.

	Regarding claim 9, Lin teaches that brightness levels of pixels in the second sub-area that have a same distance to the boundary of the display area are decreased simultaneously (¶ 24).
	Lin does not specifically teach that the first number is equal to the third number.
	Chen further teaches that the first number is equal to the third number (see fig. 1), and brightness levels of pixels in the second sub-area that have a same distance to the boundary of the display area are decreased simultaneously (see ¶ 36-37).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Chen. Both references teach a display device and method to reduce the Mach Band effect (see Lin ¶ 4-5 and Chen ¶ 23). Furthermore while Lin teaches a circular display, Chen simply teaches applying similar techniques to a rectangular display, motivating one of ordinary skill to make such .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Rosenblatt et al., US 2009/0167699 A1, hereinafter “Rosenblatt”.
	Regarding claim 18, Lin teaches a display device (¶ 3), comprising: a display screen having a display area comprising a first sub-area (fig. 3, area 23, ¶ 42) and a second sub-area (fig. 3, either or both of areas 22 and 21, ¶ 42), wherein the second area is adjacent to a boundary of the display area and comprises at least two set of pixels sequentially surrounding the boundary of the display area (see fig. 3, pixels in areas 21 and 22, ¶ 42), the second sub-area has a stepwise decrease on brightness levels of the at least two set of pixels in a direction from a geometric center of the display area to the boundary of the display area when the display screen being in a screen-on state (¶ 24-26 and 50-58), and the stepwise decrease is based on a brightness level of the first sub-area (¶ 24-25, 63-64; note that in order to obtain, for example, the average value, the display is necessarily in a screen-on state).
	Lin does not specifically teach a cover connected to the display screen.
	Rosenblatt clearly teaches such a cover (fig. 2a, element 220).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lin and Rosenblatt. Both references teach display devices and Rosenblatt teaches further details regarding the construction of such a device. One would have been motivated to make such a combination since Rosenblatt clearly teaches that such a cover protects the display device.

	Regarding claim 19, Lin teaches that the brightness level of the first sub-area and brightness levels of the at least two set of pixels in the second sub-area is in an equal proportional relationship in the direction from the geometric center of the display area to the boundary of the display area (¶ 51-58).

	Regarding claim 20, Lin teaches that the brightness level of the first sub-area and the brightness levels of the at least two set of pixels in the second sub-area are in an arithmetic relationship in the direction from the geometric center of the display area to the boundary of the display area (¶ 54-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621